Opinion issued November 17, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-22-00538-CR
                            ———————————
                        GUIDO I. HERRERA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Case No. 2393914



                          MEMORANDUM OPINION

      Appellant, Guido I. Herrera, filed a notice of appeal from the trial court’s July

14, 2022 final judgment. Appellant has filed a motion to dismiss his appeal,

representing that he “does not wish to continue to prosecute this appeal.”
      Appellant and his attorney have signed the motion, and this Court has not

issued a decision. See TEX. R. APP. P. 42.2(a). Further, more than ten days have

passed and the State has not expressed opposition to appellant’s motion. See TEX.

R. APP. P. 10.3(a)(2).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Goodman, Hightower, and Guerra.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2